Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 22, 2014

                                    No. 04-14-00013-CV

                      IN THE INT OF AJL, ARL, AAR, AND BNG,

                 From the 225th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-PA-02031
                         Honorable Richard Garcia, Judge Presiding


                                      ORDER
       The Appellee’s Motion for Extension of Time to File Brief is GRANTED. Because this
is an appeal from an order terminating parental rights, no further extensions of time will be
granted. The appellee’s brief is due on August 15, 2014.


                                                  _________________________________
                                                  Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of July, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court